Exhibit 10.2

SECOND AMENDMENT

TO SECURITIES PURCHASE AGREEMENT

THIS SECOND AMENDMENT (“Amendment”) dated December 23, 2016, to the SECURITIES
PURCHASE AGREEMENT, dated as of September 22, 2016 (the “Agreement”), by and
between GALECTIN THERAPEUTICS, INC., a Nevada corporation (the “Company”), and
10X FUND, L.P., a Delaware limited partnership (the “Purchaser”).

WHEREAS, the Company and the Purchaser entered into the Agreement on
September 22, 2016 pursuant to which the Purchaser purchased certain Securities
from the Company; and

WHEREAS, as of the date hereof, the Purchaser is purchasing additional
Securities of the Company pursuant to the terms of the Agreement as further set
forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and conditions set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the undersigned agrees as follows:

1. Definitions. Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Agreement.

2. Amendment to Agreement.

(a) Schedule 2.1(a) of the Agreement is hereby amended and restated in its
entirety with the form of Schedule 2.1(a) attached hereto as Exhibit A.

(b) The definition of “Final Purchase Date” is amended by striking the existing
definition and inserting in lieu thereof the following:

“Final Purchase Date” means the Business Day immediately subsequent to the date
that is six (6) months from the Closing Date; provided, however, the Final
Purchase Date may be extended upon mutual agreement of the Company and the
Purchaser.

3. Miscellaneous.

(a) Except as expressly provided hereby, all of the terms and provisions of the
Agreement are and shall remain in full force and effect. The amendments
contained herein shall not be construed as a waiver or amendment of any other
provision of the Agreement.

(b) This Amendment shall inure to the benefit of and be binding upon each of the
parties and each of their respective permitted successors and assigns.

(c) This Amendment shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the conflict of laws principles
thereof.

(d) This Amendment may be executed by the parties on any number of separate
counterparts, each of which, when so executed and delivered, shall be an
original, and all such counterparts shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written:

 

GALECTIN THERAPEUTICS, INC. By:   /s/ Peter G. Traber

Name:

  Peter G. Traber, MD.

Title:

  Chief Executive Officer and President 10X FUND, L.P. By:   10X Capital
Management, LLC, a Florida limited liability company, its General Partner By:  
/s/ James C. Czirr

Name:

  James C. Czirr

Title:

  Managing Member

 

2



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE 2.1(a)

 

Col. 1

  

Col. 2

    

Col. 3

    

Col. 4

    

Col. 5

    

Col. 6

 

Closing Date / Subsequent
Closing Date

   Series B-3 Preferred
Shares Purchased      Conversion Price of
Series B-3 Preferred      Warrant      Lock-Up Warrant      Subscription Amount
/
Subsequent
Subscription Amount   September 22, 2016      375,000         $2.69375        
104,408 Shares         62,500 Shares         $   375,000    September 29, 2016
     1,125,000         $1.49375         564,854 Shares         187,500 Shares   
     $1,125,000    December 23, 2016      1,008,000         $1.12375        
672,747 Shares         168,033 Shares         $1,008,000   

 

3